Citation Nr: 0907978	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  99-18 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service connected chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 13, 1987, to 
February 12, 1987. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  The case was 
remanded for additional development in April 2007, and is now 
ready for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate recurrent 
subluxation or instability of the left knee or that flexion 
is limited to 30 degrees or extension to 15 degrees

2.  There is no competent evidence linking degenerative disc 
disease of the lumbar spine to service.

3.  The weight of the competent evidence is against a 
conclusion that the underlying pathology associated with 
degenerative disc disease of the lumbar spine was proximately 
due to or permanently aggravated by the service-connected 
chondromalacia of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee chondromalacia are not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).    
 
2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and is not proximately due to 
or the result of the service connected left knee disability. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in August 2005 and May 2007, the 
RO advised the claimant of the information necessary to 
substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the letters referenced above were not sent until 
after the initial adjudication of the claims, they were 
followed by readjudication and the issuance of supplemental 
statements of the case in April 2006 and February 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, such as the claim for an 
increased rating for chondromalacia of the left knee in the 
instant case, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the initial notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such, it does not take the form 
prescribed in that case.  Failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the Veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap, supra.  

The August 2005 letter requested that the Veteran provide 
evidence describing how his left knee disability had 
worsened.  In addition, the Veteran was questioned about the 
effect of the worsening of his service connected left knee 
disability during the course of VA examinations performed in 
association with the claim, most recently in December 2007.  
The Board finds that the notice given, the questions directly 
asked, and the responses provided by the Veteran at his VA 
examinations show that he knew that the evidence needed to 
show that his service connected left knee disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the Veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the Veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected left knee 
disability by way of multiple adjudications by the RO, 
followed by readjudication and issuance of a supplemental 
statement of the case most recently in February 2008.  As 
such, the Board finds that Vazquez-Flores element two notice 
has been satisfied.  See Sanders, Prickett, supra.

As to the third element, the Board notes that the Veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by the letter dated in May 2007.  
This notice was followed by readjudication in the February 
2008 supplemental statement of the case.  As such, the third 
element of Vazquez-Flores notice has been satisfied.  See 
Sanders, Prickett, supra.  As to the fourth element, the 
August 2005 and May 2007 letters did provide notice of the 
types of evidence, both medical and lay, that could be 
submitted in support of his claims.  As such, the Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify the 
Veteran.  See Pelegrini II, supra.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that has been associated with the claims file 
includes voluminous VA and private treatment records and 
reports from the Social Security Administration.  In 
compliance with the prior remand, the Veteran's VA vocational 
rehabilitation file has been associated with his claims file.  
The Veteran has also been afforded VA examinations that 
contain sufficient evidence as to the severity of the 
service-connected left knee chondromalacia to determine the 
proper rating to be assigned for this disability, as well as 
VA examinations that contain etiologic opinions as to the 
relationship between the service-connected left knee 
disability and degenerative disc disease of the lumbar spine.  

With respect to the contention that the December 2007 VA 
examination was inadequate because it was not conducted by an 
orthopedist and the request for another VA examination of the 
Veteran's left knee on this basis alone, the reports from 
this examination contain sufficient clinical findings, to 
include range of motion findings, to equitably determine the 
proper rating to be assigned for the service connected left 
knee disability.  

In compliance with the Board's prior remand, the Veteran was 
also asked to clarify whether he wanted a personal hearing 
regarding his claims.  He responded in the negative.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 



II.  Legal Criteria/Analysis

A.  Increased Rating for Chondromalacia of the Left Knee
 
Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2008).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

With the above criteria in mind, the evidence will be 
summarized.  A review of the pre-service medical records 
shows that in December 1983, the Veteran underwent 
arthroscopic surgery which revealed synovitis and 
chondromalacia of the left knee. At his November 1986 
military enlistment medical examination, he reported a 
history of left knee arthroscopic surgery in 1983 following a 
football injury.  Physical and X-ray examination of the left 
knee was normal.

In-service treatment records show that in February 1987, the 
Veteran sought treatment for left knee pain, stating that he 
was unable to stand for prolonged periods of time, march, or 
perform physical training.  The diagnosis was patellofemoral 
disease of the left knee and it was recommended that the 
Veteran be discharged from service due to disability which 
had existed prior to service and was not aggravated therein.


Following his separation from service, service connection for 
a left knee disability was denied on multiple occasions.  
After a September 1990 statement from a  private physician 
indicated that the Veteran's pre-service knee injury had 
healed and that his in-service knee problem was a "new 
problem," and a December 1991 VA examination resulted in the 
conclusion that the pre existing left knee disability may 
have been aggravated by service, a September 1992 Board 
decision, extending the Veteran the benefit of the doubt, 
granted service connection for a left knee disability.  By 
October 1992 rating decision, the RO effectuated the grant of 
service connection for the left knee disability, which it 
characterized as a "left knee injury"  and assigned a 10 
percent disability rating under DC 5257.  After this action, 
private reports from a diagnostic arthroscopy, partial 
synovectomy, and arthroscopic lateral release performed in 
January 1991 were received, and a January 1993 rating 
decision assigned a temporary 100 percent rating for 
convalescence under 38 C.F.R. § 4.30.  The 10 percent rating 
was restored thereafter.  A January 1993 examination resulted 
in a diagnosis of patellar tendinitis and patellofemoral 
chondrosis of the left knee.  It was indicated that when the 
Veteran was consistent with his treatment regimen, to include 
Toradol and physical therapy, he did well.    

Thereafter, the Veteran was hospitalized in June 1994 and 
underwent a lateral retinacular release of the left knee.  In 
July 1994, the Veteran was again hospitalized due to 
complications from the previous left knee surgery.  
Arthroscopic surgery showed that his surgical wound had 
communicated to the joint and he was treated accordingly.  
The Veteran was given a sterile cast and dressing following 
surgery and he was discharged on July 22, 1994.  Another 
temporary 100 percent rating for convalescence was granted by 
an August 1994 rating decision, with the 10 percent rating 
continued thereafter.  The temporary 100 percent rating was 
extended by a February 1996 rating decision after receipt of 
private medical statements reflected that the Veteran could 
not work due to surgical complications.  Again, the 10 
percent rating was continued thereafter.  This 10 percent 
rating has been confirmed and continued until the present 
time, and rating decisions from August 1998 have added 
chondromalacia to the service-connected disability.  Reports 
from the Social Security Administration indicated the Veteran 
was found to be disabled for the purpose of disability 
benefits provided by this agency from April 1996 due to left 
knee and back disabilities.  

Additional evidence includes reports from a December 1990 
visit to a VA orthopedic clinic that showed a full range of 
left knee motion.  The Veteran was afforded a VA examination 
in May 2001, and the reports from this examination included a 
detailed discussion of the clinical history pertaining to the 
left knee, to include the fact that there had been four prior 
knee surgeries and that a March 2001 MRI of the left knee had 
been normal.  At that time of the examination, the Veteran 
described intermittent left knee pain that was aggravated by 
physical activity.  He also described stiffness and swelling 
as well as instability.  The Veteran said the knee fatigued 
easily with a lack of endurance and described flareups of 
pain with increased pain and swelling that occur twice per 
month and last for two hours.  He stated that he alleviated 
the pain during these episodes with medication, icing, 
relaxing and elevation of the leg.  It was indicated that the 
Veteran wore a VA issued open patella knee sleeve and that he 
used a cane.  The examiner noted that there were no episodes 
of dislocation or recurrent subluxation.  The Veteran stated 
that he could no longer work and that he had to pay people to 
do housework and yard work.  

The objective findings from the May 2001 VA examination 
included no evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement.  Flexion was to 70 degrees of active motion and 130 
degrees of passive motion.  Extension was full and there was 
no varus or valgus motion in the neutral position or in 30 
degrees of flexion.  The Lachman's test and the anterior and 
posterior drawer tests were normal.  The McMurray's test was 
also negative.  There was pain on motion after 120 degrees of 
flexion, and during flareups or following repetitive use, the 
Veteran was limited additionally by pain.  Following the 
examination, the examiner stated that "it appears as if 
range of motion and knee function are limited most by the 
Veteran's behavioral lack of use rather than by pain, 
fatigue, weakness, or lack of endurance including during 
flare-ups or following repetitive use."  The examiner also 
stated there was no instability in the knee and that while 
there was tenderness to palpation of the patellar tendon, 
there was no other functional impairment resulting from the 
left knee condition, to include the ability to engage in 
physical activity involving repetitive actions to include 
twisting.  It was also the examiner's conclusion that while 
the Veteran would have mild difficulty with repeated knee 
bending, his ability to stand, walk or sit for fixed amounts 
of time was not impaired, other than that the Veteran being 
allowed to stretch his leg at will. 

A VA outpatient treatment record dated in August 2004 
reflects a cortisone injection in the left knee.  An x-ray of 
the left knee conducted that month was negative.  A May 2005 
VA outpatient treatment record showed the Veteran reporting 
that he felt "pretty good."  The examination at that time 
showed crepitus with motion but no medial or joint line 
tenderness.  A January 2007 VA outpatient record noted full 
range of knee motion, no crepitus, essentially normal 
patellar tracking, and negative McMurray's test.  The 
examiner noted the knee brace would be replaced as it was not 
fitting well, but that this was "probably chondromalacia and 
nothing more."

In December 2007, the Veteran was afforded another VA 
examination of the left knee, at which time he described 
symptoms to include giving way, pain, stiffness, and effusion 
but no instability, weakness, dislocation, or subluxation.  
The Veteran described weekly flareups which made him stop 
activity.  Range of motion showed active flexion to 100 
degrees at which point pain was demonstrated and passive 
flexion to 120 degrees with pain beginning at 100 degrees.  
Motion after repetitive use was to 100 degrees.  Active and 
passive extension was full to 0 degrees with no loss of 
additional extension upon repetitive use.  X-rays showed mild 
degenerative changes and an MRI showed mild to moderate 
patellofemoral chondromalacia.  The examiner concluded that 
as a result of the left knee disability, sports were 
precluded and there was moderate impairment in the Veteran's 
ability to perform chores and activities associated with 
recreation and travel.  The left knee resulted in no 
limitation in the ability of the Veteran to feed, bathe, 
dress, use the bathroom or perform personal grooming.

Appling the pertinent criteria to the facts summarized above, 
the Board has carefully considered the Veteran's contentions 
that the disability in the left knee warrants a rating in 
excess of 10 percent.  However, the clinical evidence shows 
that motion of the left knee does not approach the loss of 
flexion or extension to warrant a rating in excess of 10 
percent under DCs 5260 or 5261.  In this regard, a rating in 
excess of 10 percent for loss of flexion under DC 5260 would 
require flexion to be limited to 30 degrees; in the instant 
case, flexion was to, at worst, 70 degrees at the May 2001 VA 
examination and 100 degrees at the December 2007 VA 
examination.  Extension was full at both examinations, 
thereby precluding increased compensation under DC 5261.  
Aside from periods during which the Veteran was afforded a 
temporary 100 percent convalescent rating, a review of the 
remaining evidence of record does not reveal any reliable 
objective evidence demonstrating the range of motion findings 
required for increased compensation under DCs 5260 or 5261.  

Additionally, as subluxation or instability was not 
demonstrated by the clinical findings, to include those from 
the May 2001 and December 2007 VA examinations, entitlement 
to an increased rating for subluxation or lateral instability 
would not be warranted under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  In addition, while repetitive motion of 
the left knee produced pain, such pain failed to limit motion 
to a degree that warrants a rating in excess of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is 
otherwise no objective evidence which would suggest that 
entitlement to increased compensation based on "flareups" 
of pain is warranted  under the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, or 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As support for this 
conclusion, attention is directed to the assessment following 
the May 2001 VA examination wherein the examiner found that 
"it appears as if range of motion and knee function are 
limited most by the Veteran's behavioral lack of use rather 
than by pain, fatigue, weakness, or lack of endurance 
including during flare-ups or following repetitive use."  
Accordingly, a schedular rating in excess of 10 percent for 
the Veteran's service-connected left knee disorder is not 
warranted.

As set forth above, the Board has determined that the 
criteria for a schedular rating in excess of 10 percent for 
the service-connected left knee disorder have not been met.  
However, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the Veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  He has not required surgery 
or hospitalization for his left knee disorder for over 10 
years and his service-connected residuals have not shown 
objective evidence of functional limitation beyond that 
contemplated by the 10 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service-connected left knee disorder than is demonstrated 
by the weight of the clinical evidence cited above, and the 
Board fully respects his sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim for an increased rating for chondromalacia of the 
left knee must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

B.  Service Connection for a Low Back Disorder 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  By 
"aggravation," it is meant that there is a worsening in the 
underlying condition, as contrasted to symptoms, due to a 
service-connected disability.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

The Board notes initially that the emphasis of the Veteran's 
claim for service connection for a back disability has been 
that he is entitled to service connection for this condition 
as secondary to the service connected left knee disability 
discussed above.  With respect to direct service connection, 
the service treatment records do not reflect a back 
disability, and there is no reliable competent medical 
evidence linking a back disability directly to service.  As 
such, the adjudication below will be focused on the 
contention that service connection for a back disability is 
warranted as secondary to the service connected 
chondromalacia of the left knee pursuant to 
38 C.F.R. § 3.310.  

In September 1995, a private examiner noted, incorrectly, 
that a back problem started during service and that service 
connection was in effect for a back disorder.  The Veteran 
was treated in a pain clinic thereafter in 1995 and 1996 for 
leg, hip and back pain.  An x-ray of the back in December 
1995 was negative and a July 1996 electromyogram of the 
lumbosacral spine was negative.  Reports from a visit to a 
private examiner in July 1997 show the Veteran reporting that 
his back pain began in October 1995.  It was reported that a 
CT scan of the lumbar spine in 1995 had demonstrated 
"bulging discs."  The examiner also noted than an MRI of 
the lumbar spine in 1997 showed disc degeneration and bulging 
of the L5-S1 disc superimposed on a congenitally small lumbar 
spinal canal.  Following an examination of the Veteran, the 
diagnosis was "[c]hronic lumbar strain associated with 
degenerative lumbar disc disease and congenital lumbar 
stenosis as per MRI report." 

In March 1998, the Veteran was afforded a VA examination for 
his back complaints.  He denied an overt injury to the back 
but reported a gradual onset of problems, with the first 
problems beginning in 1985 when he reported that he had 
muscle spasms in his lower back.  Following the examination, 
the diagnostic impression was that there was clear 
neurological evidence for a lower lumbosacral radiculopathy 
felt to most likely be the result of a combination of disc 
disease and congenital decreased spinal canal diameter.  The 
examiner, who noted that the claims files had not been 
available for review, found that the Veteran's back problems 
were not related to his knee problems, as "[c]learly, the 
[Veteran] has a congenitally narrowed spinal canal and on top 
of this, has developed disc disease."  The examiner 
completed an addendum to the opinion after the claims file 
had been provided for review that the history contained 
therein was consistent with spinal stenosis.  

Reports from treatment by a private physician in July 1999 
included the statement that the Veteran had a congenital 
spinal canal in the lumbar region that was asymptomatic until 
he injured his knee and that the symptoms had not resolved 
since that time.  "Because of all of that," according to 
the examiner, "I would consider the service knee connected 
knee injury is aggravating factors [sic] in the development 
of symptoms from his congenital lumbar stenosis."  This same 
examiner stated in July 2000 that the Veteran "is favoring 
the left leg while walking, which aggravates the low back 
causing pain."  An October 2000 statement from this same 
physician, in response to the Veteran reporting that a 
question had been raised in this regard in connection with 
his claim for VA benefits, emphasized that it was his opinion 
that the "aggravation" discussed above was permanent.  This 
physician submitted another opinion in February 2001 in which 
he indicated that the cause of the Veteran's back problems 
were congenital narrowing of the spinal canal, degenerative 
disc disease of the lumbar spine, and "aggravation of 
degenerative disease by uneven walking due to the service 
related injury to the left knee while in the US Navy in 
1987."  He indicated that the aggravation of the symptoms of 
low back pain began in 1995 while the Veteran was working as 
a parking attendant and that the low back disability was 
"50% due to the aggravation."  

The Veteran was afforded a VA examination in May 2001 that 
included a review of the claims file prior to the 
examination, the reports from which included a detailed 
discussion of the pertinent history, to include the opinions 
from the private examiner set forth above.  Upon examination 
in pertinent part, the physician noted that the Veteran's 
gait was "unusual," in that "[h]e steps on his left leg 
without apparent difficulty and then brings his right foot 
only to the point of the left foot rather than forward as in 
a usual striding step."  The Veteran's gait was said to be 
normal when observed at other times during the examination.  
The diagnoses following the examination included "congenital 
spinal stenosis with bulging discs but no overt degenerative 
disc disease or radiculopathy."  In commenting on the 
private examiner's opinion set forth above that 50 percent of 
the Veteran's back disability was the result of 
"aggravation" due to uneven walking as a result of the left 
knee injury, the examiner remarked that "[t]here is not 
sufficient evidence of altered gait seen today during formal 
examination as compared to the gait seen otherwise to state 
that the veteran has appreciable alteration."  In other 
words, his gait is functionally normal."  

Following the examination in May 2001, the examiner concluded 
that there was "no reason to suppose that the veteran's 
altering his gait behaviorally during formal examination is 
sufficient to permanently aggravate the intrinsic underlying 
low back condition beyond any natural progression."  
(Emphasis added)  The examiner provided a rationale for this 
opinion, stating that it was "based on the biomechanical 
properties of the lumbar spine and its enclosed nerve roots, 
direct observation of the veteran's gait under a variety of 
circumstances, and personal observation of his MRI scan."  
As such, the examiner attributed "0%" of the Veteran's back 
condition to his left knee disorder, and found that "[t]he 
congenital spinal stenosis coupled with the disc bulging is 
sufficient in and of itself to give the veteran his current 
symptoms and examination findings."

In August 2004, the same private examiner who rendered the 
opinions summarized above stated that an altered gait pattern 
resulting from the Veteran's left knee in combination with 
the type of work he performed after leaving service "lead to 
development of degeneration of the lumbosacral disc with 
herniation and radiculopathy responsible for his left 
sciatica"  As such, he stated, "[i]t is my opinion with 
reasonable medical certainty that there is a causation 
flowing from the injury to the left knee . . . to the 
development of low back pain due to uneven gait contributing 
to the development of degenerative disc disease, disc 
herniation, radiculopathy, and sciatica."  He concluded that 
the etiology of the herniated lumbar disc was 
"multifactorial but a significant contributing factor was 
the abnormality of gait produced by his service connected 
knee injury sustained while serving in the US Navy."   

Another VA examiner questioned the true nature of the 
Veteran's gait pattern after a March 2005 examination, 
wherein he noted that the Veteran's gait was "variable" 
during the examination, as during formal gait testing, the 
Veteran would limp "in odd fashion," but that that when 
observed both before and after the examination, "he would 
intermittently exhibit a normal gait with normal stride."  
The examiner found that the "variable pattern of gait is not 
consistent with [the veteran's] reported knee symptoms and 
brings into question, at least, the question of some 
functional overlay."  

The same private physician who rendered the previous 
statements on behalf of the Veteran discussed above submitted 
a statement in May 2006 that it was his "professional 
opinion" that the Veteran's "back problem is more likely 
than not related to his injury to his left knee, which 
occurred first while he was in the military."  He stated 
that due to an uneven gait, the Veteran's knee problems 
contributed "secondarily to the development of degenerative 
disc disease of his lower back."  

Applying the pertinent legal criteria to the facts as set 
forth above, the Board notes initially that the adjudication 
of the Board includes the responsibility of determining the 
weight to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Thus, from the precedent set forth above, while the Veteran 
has submitted multiple statements from a private physician 
representing "positive" evidence linking his back 
disability to his service-connected left knee disability, the 
Board may deny the claim if it finds the probative value of 
the negative evidence, in particular the opinions by the VA 
physician who examined the Veteran in March 1998 and May 
2001, to exceed that of the positive.  First, it is 
emphasized that to warrant service connection on a secondary 
service connection based on aggravation, it must be shown 
that the underlying pathology associated with the Veteran's 
back disability, as opposed to merely symptoms, increased in 
severity.  See Hunt, supra.  It is unclear if the private 
examiner's statements represent a conclusion on his part that 
the underlying pathology, or merely symptoms, associated with 
the Veteran's back was worsened by his left knee disability.  
In contrast, the VA examiner, particularly after the May 2001 
VA examination, clearly concluded that the "intrinsic 
underlying low back condition" was not aggravated by the 
Veteran's left knee disorder.  

Further weighing against the Veteran's claim is the fact that 
the private examiner's opinions are based on the assumption 
that the Veteran's gait has been more than minimally altered 
by his left knee disability.  More than one VA examiner has 
questioned whether the Veteran actually has an altered gait.  
As such, there is a question as to whether the opinion by the 
private examiner is based on a factually accurate predicate.  
See Reonal, Black, Miller, supra.  Moreover, while the 
opinion by the VA examiner in May 2001 was documented to have 
followed an extensive review of the Veteran's claims file, 
there is no indication that the private examiner based his 
opinions on a review of the pertinent clinical history.  See 
Grover.  Finally, while the VA examiner supported his opinion 
in May 2001 with specific reference to clinical findings and 
provided a detailed rationale for the opinion, the private 
medical opinions, while containing some reference to clinical 
findings and supporting rationale, are not as extensively 
supported as the opinions of the VA examiner.  See Guerrieri, 
Sklar supra. 

As for the Veteran's assertions that his back disability is 
etiologically related to his service connected knee 
disability, to include by way of aggravation, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In short, while there is positive evidence in this case, the 
Board finds it to be overcome by the probative weight of the 
negative evidence of record for the reasons stated above.  As 
such, the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability, 
to include as due to the service connected left knee 
chondromalacia.  Therefore, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service connected chondromalacia of the left knee, is denied.   


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


